     Case 2:21-cv-02017-DMG-DFM Document 14 Filed 03/17/21 Page 1 of 1 Page ID #:23




 1
 2
 3
 4                                                                            JS-6
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                              ENTRAL DISTRICT OF CALIFORNIA
11
12 NATANYA DSOUZA, et al.,                          Case No.: CV 21-2017-DMG (DFMx)
13                Plaintiffs,                       ORDER RE DISMISSAL OF ACTION
                                                    [13]
14                v.
15 PETER T. GAYNOR, Acting Secretary,
   U.S. DEPARTMENT OF HOMELAND
16 SECURITY, et al.,
17                Defendants.
18
19          Pursuant to the parties’ Stipulation and for good cause shown,
20          IT IS HEREBY ORDERED that this action is dismissed in its entirety with
21    prejudice. The parties shall bear their own respective costs and attorneys’ fees, including
22    those under the Equal Access to Justice Act and any other provision of law.
23
24    DATED: March 17, 2021
25                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
26
27
28
                                                  1
